Title: To George Washington from Captain John Wisner, 14 May 1776
From: Wisner, John
To: Washington, George


New York, 14 May 1776. “Proposes to raise a Company of Rifle men for the Continental Service. . . . Capt. Weisner is immediately to begin Inlisting his Company, who are to Continue in pay from the date of their Inlistment if Congress approves of this proposal, otherwise they are to be dismissed on being paid for the time from their Inlistment to

their discharge. Capt. Weisner is to be at Liberty to Inlist Volunteers at present in Capt. Moufets & his Own Company of Minute Men.”
